DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are cancelled. Claims 16-32 are new. Currently, claims 16-32 are pending in the application.
Priority
Examiner acknowledges the following data:
Parent Data
16933030, filed 07/20/2020 is a continuation of 15867907, filed 01/11/2018, now U.S. Patent #10761790 and having 2 RCE-type filings therein
claims foreign priority to 2017-012337, filed 01/26/2017.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 07/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

	Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al (US 2016/0224284) in view of Panda (US 2016/0344879).
Regarding claim 16, Fernandes discloses method for an information processing apparatus (fig. 1 item 102, computing device), comprising: 
searching for a printer (obtaining one of the printers 108 through a networking protocol over the Wi-Fi network 110 (searching), [0026], [0031]-[0032], [0046]); 
determining whether a printer detected by the searching is capable of executing a process according to a predetermined specification conforming to Internet Printing Protocol (determining whether one of the printers 108 obtained through a networking protocol over the Wi-Fi network 110 (detected by the searching) is able to print using the protocol supported by the non-web-connected printer 108 for printing, (is capable of executing a process according to a predetermined specification conforming to Internet Printing Protocol), [0026]-[0027], [0031]-[0032], [0046]); 
setting the information processing apparatus so as to generate a print job to be sent to the detected printer according to the predetermined specification, based on a determination that the detected printer is capable of executing the process according to the predetermined specification (mobile device system sends print job to the at least one of the plurality of printers detected through a networking protocol over the Wi-Fi network 110, based on printer is able to print using the protocol supported by the non-web-connected printer 108 for printing, [0022]-[0032], [0046]); and 
Fernandes does not specifically disclose concept of facilitating downloading of software to be used for generating a print job to be sent to the detected printer, based on a determination that the detected printer is not capable of executing the process according to the predetermined specification.
However, Panda specifically teaches concept of facilitating downloading of software to be used for generating a print job to be sent to the detected printer, based on a determination that the detected printer is not capable of executing the process according to the predetermined specification (download printer driver to send a print job to a particular detected printer (facilitating downloading of software to be used for generating a print job to be sent to the detected printer), based on printer driver new firmware not installed in printer to be able to print using new firmware; thus is seen as printer is not able to print using new driver firmware if new driver firmware is not installed, [0022]-[0028], [0054]-[060])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fernandes with concept of facilitating downloading of software to be used for generating a print job to be sent to the detected printer, based on a determination that the detected printer is not capable of executing the process according to the predetermined specification of Panda.  One of ordinary skill in the art would have been motivated to make this modification in order to improve interfacing with printer device, (Panda, [0003])

Regarding claim 17, Fernandes discloses method for the information processing apparatus (fig. 1 item 102, computing device), further comprising: 
searching for a printer according to a predetermined protocol (obtaining one of the printers 108 through a networking protocol over the Wi-Fi network 110 (searching), [0026], [0031]-[0032], [0046]);

Regarding claim 18, Fernandes discloses method for the information processing apparatus (fig. 1 item 102, computing device), further comprising: 
determining whether a printer detected by the searching according to the predetermined protocol is capable of executing a process according to a predetermined specification conforming to Internet Printing Protocol (determining whether one of the printers 108 obtained through a networking protocol over the Wi-Fi network 110 (detected by the searching) is able to print using the protocol supported by the non-web-connected printer 108 for printing, (is capable of executing a process according to a predetermined specification conforming to Internet Printing Protocol), [0026]-[0027], [0031]-[0032], [0046]).

Regarding claim 19, Fernandes discloses method for the information processing apparatus (fig. 1 item 102, computing device), further comprising: 
sending the print data generated by an operation system to the detected printer according to the predetermined specification (mobile device system sends print job to the at least one of the plurality of printers detected through a networking protocol over the Wi-Fi network 110, based on printer is able to print using the protocol supported by the non-web-connected printer 108 for printing, [0022]-[0032], [0046]).

Regarding claim 20, Fernandes discloses method for the information processing apparatus (fig. 1 item 102, computing device), wherein the software includes a search function of a printer (system consists of software/ operating system to search for printers, [0031]-[0032], [0038]).

Regarding claim 21, Fernandes discloses method for information processing apparatus (fig. 1 item 102, computing device), further comprising: 
facilitating downloading of the software by displaying an object for displaying a download site of the software based on the determination that the detected printer is capable of executing the process according to the predetermined specification (downloading application accessing web portal accessing displayed internet browser based on determination that the detected printer is able to print job, [0022]-[0032], [0046]).
Fernandes does not specifically disclose concept of Facilitating downloading of the software based on the determination that the detected printer is not capable of executing the process according to the predetermined specification.
However, Panda specifically teaches concept of Facilitating downloading of the software based on the determination that the detected printer is not capable of executing the process according to the predetermined specification (download printer driver to send a print job to a particular detected printer, based on printer driver new firmware not installed in printer to be able to print using new firmware; thus is seen as printer is not able to print using new driver firmware if new driver firmware is not installed, [0022]-[0028], [0054]-[060])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fernandes with concept of Facilitating downloading of the software based on the determination that the detected printer is not capable of executing the process according to the predetermined specification of Panda.  One of ordinary skill in the art would have been motivated to make this modification in order to improve interfacing with printer device, (Panda, [0003])

Regarding claim 22, Fernandes discloses method for information processing apparatus (fig. 1 item 102, computing device), wherein the software generates the print job according to a specification different from the predetermined specification (mobile device system sends print job to the at least one of the plurality of printers detected based on unique identifier of printer 108, [0020]-[0023]);
	
Regarding claim 23, Fernandes discloses information processing apparatus (fig. 1 item 102, computing device), comprising: 
a controller comprising a memory storing instructions and one or more processors which are capable of executing the instruction, the controller configured to: 
search for a printer (obtaining one of the printers 108 through a networking protocol over the Wi-Fi network 110 (searching), [0026], [0031]-[0032], [0046]);
(determining whether one of the printers 108 obtained through a networking protocol over the Wi-Fi network 110 (detected by the searching) is able to print using the protocol supported by the non-web-connected printer 108 for printing, (is capable of executing a process according to a predetermined specification conforming to Internet Printing Protocol), [0026]-[0027], [0031]-[0032], [0046]);; 
set the information processing apparatus so as to generate a print job to be sent to the detected printer according to the predetermined specification, based on a determination that the detected printer is capable of executing the process according to the predetermined specification (mobile device system sends print job to the at least one of the plurality of printers detected through a networking protocol over the Wi-Fi network 110, based on printer is able to print using the protocol supported by the non-web-connected printer 108 for printing, [0022]-[0032], [0046]); and 
Fernandes does not specifically disclose concept of facilitate downloading of software to be used for generating a print job to be sent to the detected printer, based on a determination that the detected printer is not capable of executing the process according to the predetermined specification.
However, Panda specifically teaches concept of facilitate downloading of software to be used for generating a print job to be sent to the detected printer, based on a determination that the detected printer is not capable of executing the process (download printer driver to send a print job to a particular detected printer (facilitating downloading of software to be used for generating a print job to be sent to the detected printer), based on printer driver new firmware not installed in printer to be able to print using new firmware; thus is seen as printer is not able to print using new driver firmware if new driver firmware is not installed, [0022]-[0028], [0054]-[0060])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fernandes with concept of facilitate downloading of software to be used for generating a print job to be sent to the detected printer, based on a determination that the detected printer is not capable of executing the process according to the predetermined specification of Panda.  One of ordinary skill in the art would have been motivated to make this modification in order to improve interfacing with printer device, (Panda, [0003])
	
Regarding claim 24, Fernandes discloses information processing apparatus (fig. 1 item 102, computing device), wherein the memory stores another software to be used for generating the print job to be sent for the detected printer according to the predetermined specification (using another one of the plurality of applications stored to print a print job to be sent to the detected printer through a networking protocol over the Wi-Fi network 110, based on printer is able to print using the protocol supported by the non-web-connected printer 108 for printing, [0020]-[0032], [0042]-[0046]).

Regarding claim 25, Fernandes discloses information processing apparatus (fig. 1 item 102, computing device), wherein the another software has been stored in the memory before the searching for the printer (search for printer and using another one of the plurality of applications stored to print a print job to be sent to the detected printer through a networking protocol over the Wi-Fi network 110, based on printer is able to print using the protocol supported by the non-web-connected printer 108 for printing, [0020]-[0032], [0042]-[0046]).

Regarding claim 26, Fernandes discloses information processing apparatus (fig. 1 item 102, computing device), 
wherein the controller displays an object for displaying the download site of the software and facilitates the download of the software (downloading application accessing web portal accessing displayed internet browser based on determination that the detected printer is able to print job, [0022]-[0032], [0046]).
	
Regarding claim 27, Fernandes discloses information processing apparatus (fig. 1 item 102, computing device), wherein the controller searches for a printer according to a predetermined protocol (obtaining one of the printers 108 through a networking protocol over the Wi-Fi network 110 (searching), [0026], [0031]-[0032], [0046]);

Regarding claim 28, Fernandes discloses method for an information processing apparatus (fig. 1 item 102, computing device), comprising: 
(obtaining one of the printers 108 through a networking protocol over the Wi-Fi network 110 (searching), [0026], [0031]-[0032], [0046]); 
receiving, from the detected printer, a message (receiving a notification of the availability of the printer 108, [0025]-[0027]); 
determining whether the received message indicates the detected printer conforms to a predetermined specification conforming to Internet Printing Protocol (determining whether the notification of the availability of the printer received indicates one of the printers 108 obtained through a networking protocol over the Wi-Fi network 110 is available for printing using the protocol supported by the non-web-connected printer 108 for printing, [0026]-[0027], [0031]-[0032], [0046]); 
setting the information processing apparatus so as to generate a print job to be sent to the detected printer conforming to the predetermined specification, based on a determination that the received message indicates the detected printer conforms to the predetermined specification conforming to Internet Printing Protocol (mobile device system sends print job to the at least one of the plurality of printers detected through a networking protocol over the Wi-Fi network 110, based on determination that the notification of the availability of the printer received indicates one of the printers 108 obtained through a networking protocol over the Wi-Fi network 110 is available for printing using the protocol supported by the non-web-connected printer 108 for printing,, [0022]-[0032], [0046]); and 
Fernandes does not specifically disclose concept of facilitating downloading of software to be used for generating the print job to be sent to the detected printer, based 
However, Panda specifically teaches concept of facilitating downloading of software to be used for generating the print job to be sent to the detected printer, based on a determination that the received message does not indicate the detected printer conforms to the predetermined specification conforming to Internet Printing Protocol (download printer driver to send a print job to a particular detected printer (facilitating downloading of software to be used for generating a print job to be sent to the detected printer), based on received indication that printer driver new firmware are available but not installed in printer to be able to print using new firmware; thus is seen as system indicates that printer is available but not able to print using new driver firmware if new driver firmware is not installed, [0022]-[0028], [0054]-[060])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Fernandes with concept of facilitating downloading of software to be used for generating the print job to be sent to the detected printer, based on a determination that the received message does not indicate the detected printer conforms to the predetermined specification conforming to Internet Printing Protocol of Panda.  One of ordinary skill in the art would have been motivated to make this modification in order to improve interfacing with printer device, (Panda, [0003])

Regarding claim 29, Fernandes discloses method for the information processing apparatus fig. 1 item 102, computing device), further comprising: 
searching for a printer according to a predetermined protocol (obtaining one of the printers 108 through a networking protocol over the Wi-Fi network 110 (searching), [0026], [0031]-[0032], [0046]).

Regarding claim 30, Fernandes discloses method for the information processing apparatus (fig. 1 item 102, computing device), wherein the software includes a search function of a printer (system consists of software/ operating system to search for printers, [0031]-[0032], [0038]).

Regarding claim 31, Fernandes discloses method for the information processing apparatus (fig. 1 item 102, computing device), further comprising: 
facilitating downloading of the software by displaying an object for displaying a download site of the software (downloading application accessing web portal accessing displayed internet browser based on determination that the detected printer is able to print job, [0022]-[0032], [0046]).

Regarding claim 32, Fernandes discloses method for the information processing apparatus (fig. 1 item 102, computing device), wherein the software generates the print data according to a protocol different from the predetermined protocol (mobile device system sends print job to the at least one of the plurality of printers detected based on unique identifier of printer 108, [0020]-[0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677